


                                                EXHIBIT 10.1




SECOND AMENDMENT TO STOCKHOLDERS AGREEMENT
OF
PLATINUM ENERGY SOLUTIONS, INC.


This Second Amendment to Stockholders Agreement of Platinum Energy Solutions,
Inc. is made as of March 6, 2012 (this “Amendment”), by and among Platinum
Energy Solutions, Inc., a Nevada corporation (the “Company”), and the Investors
and the Stockholders set forth on the signature page hereto.
W I T N E S S E T H
WHEREAS, the parties hereto are parties to that certain Stockholders Agreement
dated March 3, 2011, as amended by the First Amendment to Stockholders Agreement
dated January18, 2012 (collectively, the “Amended Agreement”);


WHEREAS, the Company, the Investors holding a majority of the shares of Common
Stock purchased under the Purchase Agreement, and the Stockholders holding at
least 70% of the shares of Common Stock of the Company, desire to amend the
Amended Agreement to, among other things, decrease the number of directors to
five (5) directors; and


NOW, THEREFORE, for good and valuable consideration, this Amendment provides as
follows:


1.    Definitions. Terms used but not defined herein shall have the meanings
given them in the Amended Agreement. The Amended Agreement as amended by this
Amendment is hereinafter referred to as the “Agreement.”
2.    Board Composition. Section 7.1 of the Amended Agreement is hereby deleted
in its entirety and replaced with the following:


7.1    Board Composition. Each party hereto agrees to vote all of such
Stockholder's shares of voting securities in the Company, whether now owned or
hereafter acquired or which such party may be empowered to vote, and to take
such other action with respect thereto (including, without limitation, the
giving of consents), from time to time and at all times, in whatever manner
shall be necessary to ensure (i) the Board shall be comprised of five (5)
individuals (except as contemplated by Section 7.2), and (ii) that all of the
following Persons shall serve from time to time as directors of the Company:
(a)L. Charles Moncla, Jr. (provided he is an executive officer of the Company or
owns any shares of capital stock of the Company);
(b)one (1) individual designated by the holders of a majority in interest of the
Common Stock held by the Management Holders, such individual to be determined by
the Management Holders following the date hereof;
(c)two (2) individuals designated by the holders of a majority in interest of
the shares of Common Stock purchased under the Purchase Agreement by the
Investors (the “Preferred Directors”), which individuals shall initially be José
Feliciano and Colin Leonard; and
(d)one (1) individual designated by L. Charles Moncla, Jr. and approved by
holders of a majority in interest of the Stock Units, such approval not to be
unreasonably withheld, which individual shall be Richard L. Crandall, to serve
for the term provided in the Company's Bylaws (the “5th Director”); provided
however, that from and after the date that is one year following his appointment
as the 5th Director, the holders of a majority in interest of the Stock Units
may either re-designate the 5th Director or designate a new 5th Director which
director shall be subject to the consent of the remaining members of the Board
(which consent shall not be unreasonably withheld). If a majority of the
remaining members of the Board do not approve the initial new 5th Director
designated by the holders of a majority in interest of the Stock Units, such
holders shall designate a second 5th Director. If the second 5th director is not
approved by a majority of the remaining members of the Board, then such holders
shall submit a list of four potential 5th directors (which list may include the
first two 5th Directors previously rejected by the members of the Board), and a
majority of the remaining members of the Board shall select the 5th Director
from such list; and




3.    Limited Modification. Except to the extent amended or modified herein, all
provisions of the Amended Agreement remain in full force and effect.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Stockholders Agreement as of the date set forth above.




 
COMPANY:
 
 
 
 
Platinum Energy Solutions, Inc.




 
By:
/s/ L. Charles Moncla, Jr.


 
 
Name: L. Charles Moncla, Jr.


 
 
Title: Chief Executive Officer








 
INVESTORS HOLDING A MAJORITY OF THE SHARES OF COMMON STOCK PURCHASED UNDER THE
PURCHASE AGREEMENT:
 
 
 
Clearlake Capital Partners II (Master), L.P.
 
By:
 /s/ José E. Feliciano
 
 
Name: José E. Feliciano
      
 
 
Title: Partner
 
 
 
 
Moncla Platinum Investment Group, LLC
 
By:
 /s/ L. Charles Moncla, Jr.
 
 
Name: L. Charles Moncla, Jr.
 
 
Title: Manager
 
 
 































--------------------------------------------------------------------------------




 
STOCKHOLDERS HOLDING AT LEAST 70% OF THE SHARES OF COMMON STOCK OF THE COMPANY:
 
 
 
Clearlake Capital Partners II (Master), L.P.
 
By:
 /s/ José E. Feliciano
 
 
Name: José E. Feliciano
 
 
Title: Partner
 
 
 
 
Moncla Platinum Investment Group, LLC
 
By:
 /s/ L. Charles Moncla, Jr.    
 
 
Name: L. Charles Moncla, Jr.
 
 
Title: Manager
 
 
 
 
Layton Corporation
 
By:
 /s/ J. Clarke Legler, II
 
 
Name: J. Clarke Legler, II
 
 
Title:
 
 
 
 
 
 









